department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-7368-98 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject remarketed bonds secured_by u s treasury securities this responds to your memorandum dated date requesting supplemental field_service_advice field_service_advice was previously issued with respect to this matter on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend partnership development town districts state district a corporation bond sec_1 bond sec_2 year year year year year date date a b c d e f g h i j k l m n o p q r s t u v w issues whether the information provided supports a determination that the transaction enabled the parties to exploit the difference between tax-exempt and taxable rates whether the remarketing of the bonds resulted in a reissuance conclusion based on the documentation provided and your representations there is a strong argument that the transaction enabled the parties to exploit the difference between tax-exempt and taxable rates this result is inconsistent with sec_103 of the internal_revenue_code the changes to the bonds after remarketing appear so material as to amount to the issuance of new securities further as the bonds in question were reissued at a yield lower than the investments the bonds appear to be arbitrage_bonds facts partnership was the original developer and owner of development located within town in year partnership acquired a acres of real_property within the boundaries of the development for approximately dollar_figureb or less than dollar_figurec per acre in year the districts were organized to provide water sewer street park safety and recreation improvements within the development districts are quasi- municipal_corporations created under the laws of state and are political subdivisions state law requires preparation and approval of a service plan for the organization of a district a service plan consists of financial and engineering surveys showing how the district will provide and finance the proposed services in year district a issued its bond sec_1 general obligation bonds in the original principal_amount of dollar_figured bond sec_1 were secured in part by taxes service charges and development fees in connection with the issuance of bond sec_1 partnership entered into a development fee agreement wherein it agreed to pay a total of dollar_figuree to district a for the right to use its facilities the fees due district a under the development fee agreement were projected to be the primary source of repayment of bond sec_1 until development produced enough revenues to pay debt service from reasonable mill levies on taxable property within district a subsequently in year partnership defaulted on its obligations under the fee agreement with district a and filed for bankruptcy protection at the time of partnership’s bankruptcy no home construction or other development had begun within the geographic boundaries of district a further assessed valuation of property in district a was approximately dollar_figuref without collecting the anticipated fees from partnership district a concluded that a levy of approximately g mills on taxable property within district a would have been necessary to pay the debt service on bond sec_1 its board believed the levy was uncollectible and district a filed a chapter bankruptcy petition on date after partnership and district a filed for bankruptcy each of the districts and town executed an agreement requiring each district to submit an amendment to its service plan before any future development may begin within the development town will not formally consider the amendments to any district’s service plan until all districts amend their service plans information previously received from your office indicates that town has not approved amendments to any of the districts’ service plans and no construction has begun in development in year district a received relief from the bankruptcy court to foreclose on its lien against partnership’s property arising under the development fee agreement an appraisal obtained by district a at that time valued approximately h acres of the property at dollar_figurei or approximately dollar_figurej an acre slightly more per acre than the amount partnership originally paid in year after acquiring the property district a pledged it to the payment of bond sec_1 on date the bankruptcy court approved district a’s plan for emerging from bankruptcy under district a’s reorganization plan the holders of bond sec_1 received the following a the pro rate distribution of the unexpended bond sec_2 proceeds in the amount of approximately dollar_figurek or approximately dollar_figurel per dollar of the creditor claims and b an exchange refunding_bond for the remaining portion of their claims after confirmation of its bankruptcy plan district a issued its bond sec_2 the exchange refunding bonds in the amount of dollar_figurem for the purpose of exchanging them for bond sec_1 bond sec_2 are limited tax obligations payable from district a’s revenues bond sec_2 are also secured_by a mortgage encumbering the property acquired by district a from partnership ‘the property district a’s records for year show that the property had a value of dollar_figuren bond sec_2 do not pay current interest during their term but rather pay principal and accreted interest on the maturity_date the form 8038-g filed for bond sec_2 reports that the yield on the bonds is o percent at substantially the same time as the issuance of bond sec_2 corporation made a tender offer to purchase bond sec_2 from the bondholders for dollar_figurep per dollar the tender offer made to the holders of bond sec_2 states that corporation has no present plan to remarket the bonds corporation eventually purchased substantially_all bond sec_2 the bankruptcy plan filed by district a indicated that the holders of bond sec_2 may receive an additional dollar_figurep per dollar of outstanding principal from corporation if they approved the plan with the purchase of bond sec_2 corporation purchased from district a the property a total of q acres was sold for dollar_figurer approximately dollar_figures per acre this amount is nearly times the amount per acre similar_property was appraised for in year district a deposited with the trustee of bond sec_2 the proceeds from the sale of the property district a used the proceeds to purchase u s treasury securities to defease bond sec_2 the yields on the securities reportedly range from t percent to u percent corporation remarketed bond sec_2 to individual investors for dollar_figurev after the remarketing the yield on bond sec_2 is approximately w percent law and analysis revrul_94_42 sec_103 of the internal_revenue_code provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_1_103-1 provides that interest on obligations of a state territory a possession_of_the_united_states the district of columbia or any political_subdivision thereof is not includable in gross_income except as otherwise provided the exclusion_from_gross_income of interest on obligations of states and political subdivisions thereof is not all-embracing and applies only where consistent with the purposes of sec_103 see 65_f2d_575 2d cir an overriding purpose of sec_103 is to enable state and local governments to borrow at subsidized interest rates to carry out governmental purposes revrul_94_42 1994_2_cb_15 revrul_94_42 provides that amounts paid_or_accrued under an agreement guaranteeing payment on bonds is not excludable from gross_income under sec_103 if the agreement is not incidental or is in substance a separate debt_instrument or similar investment when purchased an agreement is considered as both incidental and not a separate debt_instrument or similar investment only if at the time it is purchased the amount_paid to obtain the agreement is reasonable customary and consistent with the reasonable expectation that the issuer of the bonds rather than the insurer will pay debt service on the bonds in revrul_94_42 a county issued zero coupon bonds having a year maturity and a stated redemption price of dollar_figurex the bonds were payable solely from the revenues of the facility acquired with the bonds at the time of issuance there was significant risk that revenues from the facility would be insufficient to pay debt service in an unrelated transaction m the sole holder of the bonds entered into an agreement with g under the agreement m paid g 14x in exchange for g guaranteeing the payment of all scheduled debt service on the bonds to m or any subsequent holders g then purchased 14x of u s treasuries in connection with its agreement with m the treasuries had a yield of the treasuries were transferred to a_trust to secure the payment of the bonds the principal and interest on the treasuries will be sufficient to pay off all debt service on the bonds the agreement with g allowed m to obtain the highest rating for the bonds from a national rating agency m then sold the bonds to the general_public for a price of dollar_figurex giving the purchasers an annual yield of approximately according to revrul_94_42 treating the amounts paid_or_accrued under the g agreement as excludable from gross_income would in substance permit either g the issuer of the purported insurance or m the purchaser of the purported insurance to obtain the benefit of borrowing at a tax-exempt rate and investing the proceeds at a taxable rate obtaining the benefit of borrowing at tax-exempt rates provided the arbitrage benefit and assured the economic viability of the purported bond insurance arrangement this result is inconsistent with the purposes of sec_103 amounts paid_or_accrued under an agreement guaranteeing payment on bonds is not excludable from gross_income under sec_103 if the agreement is not incidental or is in substance a separate debt_instrument or similar investment when purchased based on the information provided the economic_substance of this transaction is analogous to the transaction in revrul_94_42 at the time of issuance of bond sec_2 there was significant risk that revenues from district a would be insufficient to pay debt service as development had not begun there was no tax_base in addition district a’s own records indicate that the value of the property securing bond sec_2 was dollar_figuren ostensibly corporation was able to purchase bond sec_2 from bondholders for dollar_figurep per dollar due to this risk further the subsequent sale of the property to corporation for r appears to be nothing more than a device to provide district a with sufficient funds to defease bond sec_2 with the u s treasury securities thus increasing their marketability the device enabled corporation to remarket bond sec_2 at a premium so that the yield on the remarketed bond sec_2 was materially lower than that on the treasury securities district a’s participation provided corporation with the opportunity to exploit the difference between tax-exempt and taxable interest rates accordingly this transaction the sale agreement between district a and corporation the defeasance of bond sec_2 and the subsequent remarketing of bond sec_2 at a premium was not incidental to the issuance of bond sec_2 but resulted in a separate debt_instrument or investment when remarketed from the information provided the amount_paid for the property does not appear to reflect its fair_market_value but rather the amount necessary to defease bond sec_2 the defeasance in turn effectively guaranteed the payment of debt service on bond sec_2 enabling corporation to remarket bond sec_2 at a premium thereby assuring the economic viability of the transaction treating interest on the remarketed bond sec_2 as tax- exempt would effectively permit corporation to obtain the benefit of borrowing at tax-exempt rates this result is inconsistent with the intent of sec_103 reissuance sec_103 provides that subsection a of sec_103 shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 defines the term 'arbitrage bond' to mean any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments for purposes of sec_148 a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in sec_148 or the taking of any deliberate intentional action by the issuer or person acting on its behalf after the issue_date in order to earn arbitrage causes the bonds of the issue to be arbitrage_bonds if that action had it been expected on the issue_date would have caused the bonds to be arbitrage_bonds an intent to violate the requirements of sec_148 is not necessary for an action to be intentional sec_1 c as discussed in the prior field_service_advice the sale of the property the defeasance of bond sec_2 and their subsequent remarketing resulted in a reissuance because the underlying arrangement with district a resulted in a change to the terms of bond sec_2 that is so material as to amount to the issuance of a new security sec_1001 governs for determining when securities received in exchange for securities surrendered in a transaction gives rise to a gain_or_loss the standard under sec_1_1001-1 for determining whether an exchange of property is a disposition is whether the properties exchanged differ materially either in_kind or extent where the changes are so material as to amount virtually to the issuance of a new security the same income_tax consequences should follow as if a new security were actually issued revrul_81_169 1981_1_cb_429 in this case the sale of the property securing bond sec_2 to corporation provided district a with sufficient funds to defease bond sec_2 this enabled corporation to remarket bond sec_2 at a premium reducing the effective yield on bond sec_2 from o percent to approximately w percent prior to the sale agreement between corporation and district the repayment of bond sec_2 was speculative in addition to the fact that there was no reasonably anticipated source of revenues to pay debt service the land securing bond sec_2 had a book_value of only dollar_figuren after the sale of the property apparently at an inflated price debt service bond sec_2 was guaranteed by the investment in u s treasury securities a fact reflected by the nearly percent drop in the yield on bond sec_2 after remarketing accordingly as a result of the sale of the property to corporation and the guarantee of the payment of debt service on bond sec_2 the legal entitlements on bond sec_2 after the defeasance and remarketing were sufficiently distinct from those originally associated with bond sec_2 to cause a disposition under sec_1001 see 499_us_554 evidence of a reissuance includes the change in payment expectations as result of the defeasance of the bonds and the resulting change in yield the consequence of treating the remarketed bond sec_2 as a reissuance is that the yield on the u s treasury securities is materially higher than the yield on the reissued bonds thus it appears the bonds would be arbitrage_bonds for alterations of the terms of a debt_instrument on or after date sec_1_1001-3 addresses when a modification of a debt_instrument is deemed to cause an exchange for purposes of sec_1_1001-1 of the regulations the provisions of this section may also be relied on for alterations of the terms of a debt_instrument after date and before date this conclusion is also consistent with current regulations for example under sec_1_1001-3 significant modifications include changes in yield of more than dollar_figure percent case development hazards and other considerations based on the information provided it is our opinion that under the principles enunciated in revrul_94_42 there is a strong argument that this transaction is inconsistent with the intent of sec_103 the form 8038-g filed by district a evidences that the yield on bond sec_2 was o percent prior to the remarketing the yield on the treasuries was between t and u percent the remarketing memorandum for bond sec_2 indicates that the remarketed bonds will have a yield of approximately w percent these facts coupled with the questionable financial history of both the development and the district create a compelling argument that this transaction enabled corporation to exploit the difference between tax-exempt and taxable rates the overpayment by corporation for the property assures the economic viability of the transaction by providing district a with the funds to guarantee the payment of bond sec_2 thus increasing their marketability first the service’s position articulated in revrul_94_42 has not been addressed by any court while the principles set forth in revrul_94_42 are fairly fundamental to sec_103 in addition the current transaction occurred prior to the publication of revrul_94_42 generally however revenue rulings are retroactive unless the commissioner specifically provides otherwise the parties may argue relief from retroactive relief from the application of revrul_94_42 the facts must establish that the changes to bond sec_2 are so material as to amount virtually to the issuance of a new security the issuer will presumably argue that there is no prohibition against establishing the defeasance for bond sec_2 and that the subsequent remarketing of the bonds at a premium merely reflects their increased value on the secondary market in addition current regulations addressing when a reissuance occurs specifically state that a defeasance of tax-exempt_bonds is not a significant modification if the defeasance occurs by operation of the terms of the original bond and the issuer places in trust government securities that are reasonably expected to provide interest and principal payments sufficient to satisfy the payment obligation under the bond sec_1_1001-3 please call if you have any further questions by joel e helke joel e helke branch chief financial institutions products cc
